NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Argued February 29, 2012
                                      Decided March 12, 2012

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge
          
No. 11‐2838

FLORENCE SMITH,                                     Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 1:10‐cv‐02789
MICHAEL J. ASTRUE,
Commissioner of Social Security,                    Morton Denlow,
    Defendant‐Appellee.                             Magistrate Judge.

                                            O R D E R

        Florence  Smith  applied  for  disability  insurance  benefits,  claiming  to  be  disabled
primarily by a condition that caused persistent swelling in her right leg.  An administrative law
judge disbelieved Smith’s description of the severity of her condition and denied her claim. 
The district court upheld that determination, and Smith appeals.  Because the ALJ failed to
explain why she did not believe Smith had to elevate her leg to reduce swelling or why she
found Smith not credible, we reverse the judgment and remand the case with instructions that
it be returned to the agency for further proceedings.
 
        Smith, 57, suffers from a chronic arteriovenous malformation (“AVM”) in her right leg,
rheumatoid arthritis, and carpel tunnel syndrome.  AVMs are defects in the circulatory system
No. 11‐2838                                                                                       Page 2


made  up  of  “snarled  tangles  of  arteries  and  veins.”    National  Institute  of  Neurological
Disorders  and  Stroke,  Arteriovenous  Malformations  and  Other  Vascular  Lesions  of  the
Central  Nervous  System  Fact  Sheet,  http://www.ninds.nih.gov
/disorders/avms/detail_avms.htm#176723052 (last updated Feb. 28, 2012); see also STEDMAN’S
MEDICAL DICTIONARY 1147 (28th ed. 2006).  Smith’s leg problems dated back to 1979, though
she reported that they worsened substantially in 2008 following a 16‐hour car ride to Georgia. 
In May 2008 she spent three days in the hospital and was advised to elevate her leg when
sitting to relieve swelling.  Her leg swelling decreased over the next two weeks, according to
a progress note, but there was still “moderate” edema and Smith tried to elevate her leg “when
possible.”  A month after her hospital visit, Smith’s condition had again improved, but her
edema was still described as “severe.”

       In  August  2008  Smith  applied  for  disability  benefits,  contending  that  she  had  been
disabled  since  December  31,  2007,  her  last  day  of  work  as  a  water  tester  at  the  Illinois
Environmental Protection Agency.  In a report filled out shortly after her application, she wrote
that she tried to keep her feet up “as much as possible to keep swelling down.”  Her husband
Marc wrote that she “spends most of the day w/leg elevated to keep swelling and pain under
control” and that her AVM “necessitates constant elevation of the leg.”

        Dr.  Mahesh  Shah,  a  state‐agency  physician,  examined  Smith  in  September  2008  in
connection with her application for benefits.  He noted that she had “mild discomfort in the
right lower leg” but that she could move around his office “without problems.”  Regarding
Smith’s AVM, he concluded that she was “almost asymptomatic.”  Around the same time, a
different state‐agency doctor prepared a Physical Residual Functional Capacity Assessment
form and concluded—based on a review of Smith’s medical records—that she could perform
light work, meaning, among other things, that she could stand and/or walk for about six hours
in an eight‐hour workday.

        After Smith’s application was denied initially and on reconsideration, she had a hearing
in front of an ALJ, where she appeared pro se.  She testified that her leg swelled “every day, all
day” and that she could walk only “a couple of blocks” before her leg started hurting.  She told
the  ALJ  that  she  elevated  her  leg  as  often  as  possible  and  could  sit  through  an  hour‐long
television show only if her leg was elevated.

        A vocational expert then testified.  Responding to a hypothetical posed by the ALJ, the
VE reported that a person with Smith’s age, education, and work experience who was limited
to the exertional requirements of light work could not perform Smith’s previous position as a
water tester.  But such a person, the VE told the ALJ, could work as a cashier or  information
clerk  or  in  “assembly  type  of  positions,”  all  of  which  existed  in  significant  number  in  the
No. 11‐2838                                                                                       Page 3


Chicago area.  When asked if her analysis would change if the claimant needed to sit or stand
at will, the VE responded that the cashier jobs would be eliminated, but that there would still
be  information‐clerk  and  assembly  positions.    She  added  that  the  claimant  could  perform
hand‐packaging jobs, about 1,500 of which existed locally.

         In rejecting Smith’s claim of disability, the ALJ concluded that her various ailments did
not preclude her from doing light work, see 20 C.F.R. § 404.1567(b), so long as she had a job
where she could sit or stand at will.  Navigating through the required five‐step analysis, see 20
C.F.R. §§ 404.1520(a)(4), 416.920(a)(4), the ALJ determined that Smith had not worked since her
alleged onset date (step one); her rheumatoid arthritis constituted a severe impairment (step
two); her impairments did not meet or equal a listed impairment (step three); she had a residual
functional capacity (“RFC”) to perform light work so long as she could sit or stand at will,
though she could no longer be a water tester (step four); but, based on the VE’s response to the
second hypothetical, there existed jobs in the economy that she could do given her RFC (step
five).  In evaluating Smith’s RFC, the ALJ wrote that she found Smith’s testimony regarding the
extent of her symptoms “not credible to the extent they are inconsistent with the above residual
functional capacity assessment.”  The ALJ then listed some of the medical evidence, including
the  results  of  Dr.  Shah’s  evaluation  and  the  subsequent  RFC  assessment  prepared  by  the
non‐examining state‐agency doctor, and followed with a one‐sentence paragraph in which she
concluded that Smith did not need to elevate her leg.

        In the district court, Smith, by now represented by counsel, argued that the ALJ had not
addressed adequately her need to elevate her right leg.  The magistrate judge, presiding with
the parties’ consent, rejected that argument as “unsubstantiated,” and added that “the record
lacks evidence that Claimant needed to continue elevating the leg” after the hospital stay.  The
magistrate judge also rejected a challenge to the ALJ’s credibility determination, acknowledging
that  the  ALJ’s  discussion  was  “not  perfect”  but  concluding  that  it  nevertheless  was  “clear
enough to permit meaningful review” and not patently wrong.

        On appeal Smith challenges four aspects of the ALJ’s decision, which we review as the
final word of the Commissioner because the Appeals Council declined review.  Scott v. Astrue,
647 F.3d 734, 739 (7th Cir. 2011).  We limit our review to the reasoning set forth in the ALJ’s
written decision, see Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011), assessing whether the
decision is supported by substantial evidence. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S.
389,  401  (1971);  O’Connor‐Spinner  v.  Astrue,  627  F.3d  614,  618  (7th  Cir.  2010).    Substantial
evidence is “such relevant evidence as a reasonable mind might accept as adequate to support
a conclusion.”  Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (quoting Richardson, 402 U.S.
at 401).
No. 11‐2838                                                                                   Page 4


        First we address Smith’s two arguments attacking the ALJ’s RFC determination. Smith
contends that in evaluating her RFC, the ALJ failed to explain both why she rejected Smith’s
assertion that she must elevate her leg and why she found Smith not credible.  Regarding leg
elevation, Smith notes that the ALJ made only a cursory comment on this point:  “The medical
records do not support the limitations alleged by the claimant that she is medically required
to elevate her legs.”  The ALJ failed to link any of the evidence to her conclusion regarding leg
elevation,  Smith  asserts,  and  she  accuses  the  Commissioner  of  trying  to  salvage  the  ALJ’s
conclusion through “post hoc rationalization.”

        Given the perfunctory nature of the ALJ’s discussion of leg elevation, we agree with
Smith.  An ALJ must explain her reasoning, building a so‐called “logical bridge” that connects
the evidence and her decision.  See Scott, 647 F.3d at 740; O’Connor‐Spinner, 627 F.3d at 618;
Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009); Craft v. Astrue, 539 F.3d 668, 677–78 (7th Cir.
2008).  The ALJ here did cite to some medical records (mostly from Dr. Shah’s review) but did
not explain how the records undermined Smith’s testimony that she needed to elevate her leg. 
Contrary to the magistrate judge’s conclusion, there was evidence in the record that Smith had
to elevate her leg, including her hearing testimony; the reports she and her husband filled out
for the agency shortly after she filed her application; records from her hospital stay, which
included  instructions  to  keep  the  leg  elevated  after  discharge;  and  records  from  the  two
follow‐up appointments, at which the edema in her leg was characterized as either “moderate”
or “severe.”  The ALJ did not explain why she disregarded this evidence and instead credited
Dr. Shah’s evaluation.  This error cannot be deemed harmless because we cannot say “with
great confidence” that the result would be the same on remand.  See McKinzey v. Astrue, 641
F.3d 884, 892 (7th Cir. 2011); Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010).   The ALJ never
considered Smith’s RFC in light of her alleged need to elevate her leg or asked the VE how a
leg‐elevation requirement would affect Smith’s job prospects.

        The Commissioner tries to bolster the ALJ’s limited analysis by arguing that Smith’s
continued  need  for  leg  elevation  is  not  well  documented  by  her  treating  doctors.    The
Commissioner notes that Smith sought only minimal care after her three‐day hospitalization
in 2008, that her treating doctor did not mention leg elevation during the second follow‐up
visit, and that Dr. Shah also said nothing about leg elevation in his report.  But whatever the
strength of this evidence, the ALJ did not rely on any of it in reaching her conclusion, and
under SEC v. Chenery  Corporation, 318 U.S. 80, 87–88 (1943), “what matters are the reasons
articulated by the ALJ,” not the rationale advanced by the government on appeal. Jelinek, 662
F.3d at 812 (emphasis in original); see also Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010).  And
while the record on this issue is relatively sparse, to the extent the ALJ needed a fuller record
to make her decision, she had a duty to develop it, particularly because Smith appeared pro se.
No. 11‐2838                                                                                     Page 5


See Nelms v. Astrue, 553 F.3d 1093, 1098 (7th  Cir. 2009); Nelson v. Apfel, 131 F.3d 1228, 1235
(7th Cir. 1997). 

       Smith argues further that the ALJ’s adverse credibility determination is similarly cursory
and unsupported.  She urges that the ALJ failed to explain how the record evidence supported
the decision to discredit her statements about the debilitating effects of her symptoms.  And
Smith  contests  the  ALJ’s  use  of  the  boilerplate  statement  that  “the  claimant’s  statements
concerning the intensity persistence and limiting effects” of her symptoms “are not credible to
the extent they are inconsistent with the above residual functional capacity assessment.”

        Smith’s argument on this point is well‐taken.  We have derided repeatedly this sort of
boilerplate as meaningless and unhelpful to a reviewing court. See Bjornson v. Astrue, —F.3d—,
2012 WL 280736, at *4 (7th Cir. Jan. 31, 2012); Martinez v. Astrue, 630 F.3d 693, 696 (7th Cir.
2011); Parker, 597 F.3d at 921–22.  This boilerplate is especially unhelpful because it “implies
that  the  ability  to  work  is  determined  first  and  is  then  used  to  determine  the  claimant’s
credibility.  That gets things backwards.” Bjornson, 2012 WL 280736, at *5.  Often, as here, the
assessment of the claimant’s ability to work depends at least in part on the credibility of the
claimant’s  testimony  regarding  the  intensity  of  her  symptoms.    See  id.    And  while  the
subsequent paragraphs of the ALJ’s opinion tick off certain medical evidence, this account does
not  specify  how  the  evidence  undermines  Smith’s  credibility  or  which  statements  the  ALJ
found not credible.  Some of the evidence cited, such as Dr. Shah’s conclusion that Smith was
“almost asymptomatic,” appear to support the ALJ’s conclusion; other cited evidence, such as
Smith’s height (64 inches) and weight (179 pounds), bears no clear relevance to the adverse
credibility determination.  Because the ALJ did not support her credibility determination with
reference to specific record evidence, we cannot assess whether the credibility determination
was “patently wrong.”  See Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010).  

       In light of the foregoing discussion, we need not address Smith’s other two arguments,
which assail the ALJ’s step‐five conclusion regarding the availability of jobs she could perform. 

       The judgment of the district court is REVERSED, and the case is REMANDED with
instructions that it be returned to the agency for further proceedings consistent with this order.